Citation Nr: 1022989	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-46 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from March 1982 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision by the 
Pittsburgh RO.  In March 2010, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
associated with the claims file.  At the hearing, the Veteran 
submitted additional evidence and waived initial RO 
consideration. 


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has an acquired psychiatric disorder to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder to include PTSD are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).

An April 2008 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the 
development of his claim consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, and the 
assistance that VA would provide to obtain information and 
evidence in support of his claim.  He also received notice 
regarding ratings or effective dates of awards (see Dingess, 
supra).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The Veteran was afforded a 
VA examination.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The examination is adequate for rating purposes.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by- case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran contends that he has a psychiatric disorder, 
claimed as PTSD, related to his service.  In March 2010, he 
testified to the effect that he began to have problems in 
service after Captain E. P. was killed by a mine while they 
were in Cuba.  Although he was unclear about how long E. P. 
had been his captain, he stated that they had been very good 
friends and that he had seen him at breakfast on the morning 
of the incident.  He recalled that later that day he was 
driving along the fence line when he received notification 
that the captain was seriously injured by a mine explosion 
and that he was being rushed to the hospital.  His job as a 
truck driver was to drive Marines from one location to 
another and after hearing the news he picked up some Marines 
to take to the hospital to see if they could possibly donate 
blood.  While he was at the hospital he learned that Captain 
P had died.  The Veteran testified that he did not see his 
captain go to the mines and that he was 1/4 to 1/2 a mile away 
when the incident occurred.  After the death, the Veteran 
started to drink heavily and had trouble sleeping.  He feared 
for his safety due to the mine fields, even though he was not 
allowed to go through them, and he felt a personal loss.  The 
Veteran stated that VA and private physicians told him that 
his PTSD and alcoholism were a result of the captain's death 
in Cuba.  

In support of his claim, the Veteran submitted what appears 
to be his contemporaneous personal account of events as they 
occurred in February and March 1983.  These accounts document 
a "react bell" going off, the detonation of mines, and the 
death of Captain P.  The Veteran also submitted a certificate 
that showed he completed a 36-hour course in instruction in 
Alcohol Safety Education in NASAP in May 1983.  

The Board has reviewed the Veteran's service treatment 
records and finds they are silent for complaints, findings, 
or diagnosis of a psychiatric disorder.  A medical history 
report at separation indicates the Veteran reported having 
frequent trouble sleeping, but no explanation was given as to 
the cause.  

Records from 2007 to 2008 show the Veteran received private 
counseling that primarily focused on his alcohol abuse.  Some 
records noted the Veteran had several traumatic events in his 
life, including witnessing people getting hurt and killed in 
service; he was educated on PTSD symptoms.  A March 2008 
psychiatric evaluation shows that he reported several 
traumatic events consisting of seeing his best friend blown 
up by a land mine in service; the death of his teenage son 
due to an automobile accident; another son suffering a broken 
neck in a separate automobile accident (he fully recovered); 
a brother-in-law dying of a gunshot wound; and being called 
to a neighbor's home and finding the husband hanging from the 
ceiling.  The diagnoses were bipolar disorder, most recent 
episode depression; acute alcoholism; PTSD; and intermittent 
explosive disorder.  A March 2008 letter from the counseling 
facility states that the Veteran identified the onset of his 
alcohol abuse and other symptoms as precipitating from the 
incident when his best friend was killed in Cuba.  The 
letter, signed by a nurse and counselor, stated that since 
the incident in service the Veteran exhibited symptoms of 
PTSD and that alcohol was used to control various symptoms.   

VA records in 2008 reflect he received therapy for mental 
health issues.  An initial evaluation in April 2008 indicates 
the Veteran reported the death of his captain in service.  He 
admitted not witnessing the incident, but he felt like he was 
involved in the event because he was on his way to the site 
of the incident when it occurred.  He also reported the other 
incidents involving his sons, brother-in-law, and neighbor.  
The diagnoses were alcohol dependence, major depression 
(provisional), and rule out PTSD.  

The Veteran underwent another evaluation in May 2008.  He 
again reported the traumatic events previously noted and his 
alcohol dependence.  He reported that he believed that the 
day his captain was killed by the mine was the day that 
everything in his life changed for the worse and that it 
precipitated his drinking.  He also indicated that his 
depression was "all about the captain."  The diagnoses were 
alcohol abuse and depressive disorder, not otherwise 
specified (NOS).  The psychologist commented that the 
Veteran's ongoing feelings of depression and increased 
irritability met the diagnostic impression for depressive 
disorder, NOS, and that she could not give a diagnosis of 
PTSD because a more thorough evaluation was needed to 
determine if the diagnostic criteria were met.  

A May 2008 individual therapy note essentially provided the 
same background information about Captain P's death except 
the Veteran reported that he witnessed his captain step on 
the land mine.  The diagnoses were depressive disorder; rule 
out major depressive disorder (MDD), mood disorder secondary 
to alcohol, bipolar disorder, and intermittent explosive 
disorder; and a history of PTSD.  

On December 2008 VA examination, the psychologist interviewed 
the Veteran for one hour, reviewed the claims file, and 
administered psychological testing.  The examiner noted 
pertinent items found in the record that the Veteran did not 
report or that he reported differently during the course of 
the examination.  The stressors involving the captain, his 
sons, brother-in-law, and neighbor were noted.  In assessing 
whether the Veteran had PTSD, the examiner indicated that the 
Veteran had not experienced a traumatic stressor that met 
criterion A and added that it was irrelevant that the captain 
died in an explosion in Cuba because the Veteran was not 
present to witness it.  Since simply hearing about the death 
of someone in this manner does not meet DSM-IV criterion-A 
requirements, the examiner opined that the Veteran could not 
have PTSD from this event.  The psychologist also noted that 
the Veteran had several post-service traumatic stressors that 
would meet criterion A; however, they were not related to 
service.  The examiner commented that it was curious that 
despite the fact these post-service events met criterion A, 
the Veteran reported no distress related to them.  Rather, he 
insisted that all of his problems were a direct consequence 
of hearing about the captain's death.

The psychological tests administered revealed that the 
Veteran scored a 47 on the BDI, which was a catastrophic 
level of depressive symptoms that was considered invalid due 
to over reporting symptoms.  He also reported having 79 out 
of 90 items on the SCL with approximately 3/4 of these items 
being in the "quite a bit" to "extreme" categories of 
distress.  On the IES, with regard to the Veteran hearing 
about the captain being blown up, he scored 71 out of a 
possible 88, which was also indicative of over reporting 
symptoms.  Overall, the examiner found that the Veteran did 
not appear to approach psychological items in a valid manner 
and there was indication of over reporting symptoms on all 
measures.  

The VA examiner offered an Axis I diagnosis of alcohol 
dependence, unrelated to service.  She summarized by stating 
that the Veteran did not meet the DSM-IV diagnostic criteria 
for PTSD either in terms of a specific stressor during 
service or ongoing symptoms.  She added that all of the 
Veteran's symptoms and impairment are directly related to his 
alcohol dependence and that the Veteran clearly stated this 
himself.  He also did not meet the diagnostic criteria for 
any other Axis I diagnosis.  In exploring the Veteran's 
various symptoms, the psychologist stated that none of them 
met the criteria for depression, mania, panic, obsessions or 
compulsions, general anxiety, psychosis, or PTSD.  

Although the stressor involving the death of Captain P was 
corroborated by credible evidence, it is not sufficient, on 
its own, to establish service connection for PTSD.  Upon 
review of the record, the Board finds that a preponderance of 
the evidence is against the claim.  With regard to his 
specific contention that he has PTSD related to service, the 
evidence tends to show that the Veteran has not exhibited the 
constellation of symptoms to meet the diagnostic criteria.  
While the March 2008 private psychiatric evaluation contained 
a diagnosis of PTSD, it was based, in part, on false 
information that the Veteran witnessed Captain P being blown 
up by a land mine.  VA treatment records only refer to PTSD 
in terms of the Veteran having history of it or as a disorder 
that hasn't been ruled out; none of these records contain 
sufficient information to show he was ever given a thorough 
evaluation to properly assess whether the diagnostic criteria 
were met.

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and well-
reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  Here, the VA 
examiner provided a comprehensive evaluation of the Veteran, 
demonstrated a thorough review of the record, and provided a 
clear explanation of her findings and opinions.  Thus, the 
Board finds the VA examiner's opinions regard whether the 
Veteran meets the diagnostic criteria for PTSD is highly 
probative and persuasive.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The fact that the Veteran has a diagnosis of 
PTSD is not enough to establish that he has a current 
disability.  As noted above, the diagnosis of PTSD must be in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV].  In the absence of proof of a present disability, 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
preponderance of the evidence is against a finding that the 
Veteran has a diagnosis of PTSD is accordance with the 
criteria set forth in DSM-IV, he does not have a current 
psychiatric disability and the claim must be denied.

In reaching this determination, the Board had also taken into 
consideration the recent holding Clemons, in which The United 
States Court of Veterans Claims (Court) held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Specifically, the scope of 
a claim should be construed based on the reasonable 
expectations of a non-expert, self-represented claimant, and 
the evidence developed during the claims process.  The 
factors to consider are the Veteran's description of his 
claim, the symptoms he describes; and all the information he 
submits or VA obtains in support of the claim.  Id.

While the record contains diagnoses of other psychiatric 
diagnoses, the VA examiner, whose purpose, in part, was to 
determine whether the Veteran had a psychiatric disability, 
specifically stated that the Veteran did not meet the 
diagnostic criteria for any diagnosis other than alcohol 
dependence.  Thus, it is unnecessary to consider whether any 
other psychiatric disability is related to service.  

As for the diagnosis of alcohol dependence, the Board notes 
that with respect to claims filed after October 31, 1990, 
service connection may not be granted for substance abuse on 
the basis of service incurrence or aggravation.  38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Where 
the law and not the evidence is dispositive, the claim of 
service connection for alcohol dependence is denied because 
of lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


